Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1 - 15  in the reply filed on 10/27/2021 is acknowledged.
Summary of Claims
Claims 1 – 15 are currently pending and have been examined. 
Claim 16 has been cancelled by Applicant pursuant to a restriction requirement. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites a) a plurality of shipper computer systems, each receiving queries…. And b) a shipping aggregator computer system that… submits 
Further claim 1 recites a plurality of shipper computer systems each receiving queries and providing rate information on shipping services provided by different shipping companies. The term different is vague and therefore it is unclear whether a plurality of shipper computer systems are each providing rate information on shipping services provided by each respective shipping companies, or each of a plurality of shipper computer systems are providing rate information for shipping services provided by other or alternative shipping companies.
  Further, claim 3 is rejected for lacking antecedent basis as claim 3 recites “tracking information and carrier interaction details are transmitted to the customer” however tracking information and carrier interaction details are not recited in claims 2, and 1, from which claim 3 depends. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 - 5 and  9 - 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 8,131,651 (Bennett) in view of US 2008/0256562 (Wenkel).
Claim 1) 
a) a plurality of shipper computer systems (Figs. 1, 2, 5, 6, 7), each receiving queries and providing rate information on shipping services provided by different shipping companies; (See Fig. 5 showing HTML/XML data transferred from a plurality of shippers (UPS, FedEx, Airbone, USPS, and Yellowfreight to iShip.com server)
 b) a shipping aggregator computer system that receives aggregation queries (Fig. 35) and, for each received aggregation query, submits related queries to all of the plurality of shipper computer systems, (See Fig. 5 showing HTML/XML data transferred from a plurality of shippers (UPS, FedEx, Airbone, USPS, and Yellowfreight to iShip.com server) the shipping aggregator computer system further aggregating the rate information on shipping services received from the different shipping companies into aggregated received rate information;( Figs. 36 a – 36e)
d) customer-facing programming that:
 (1) creates a user interface for a customer; Col 11 lines 5 -10 ; Col. 20 lines 36 - 39
 (2) determines a ship-from address from the customer based on location information entered into the customer-facing user interface; Col 11 lines 5 -10; Col. 16 lines 24-27, Col. 16 lines  27-51; Col 19 lines 54-61
 (3) receives a ship-to address from the customer via direct entry in the user interface; Col 9 lines 60-67
(4) receives parcel information including dimensions and weight from the customer via direct entry in the user interface Col 19 lines 41 – 53; Col 20 lines 66 – Col 21 line 13; Col 22 lines 1 -2 ;Col 23 lines 9 -16
 ii) integration programming that:
 -2-(1) receives from the customer-facing program the ship- from address, the ship-to address, and the parcel information; Col 11 lines 5 -10; Col. 16 lines 24-27, Col. 16 lines  27-51; Col 19 lines 54-61; ; Col 9 lines 60-67; Col 19 lines 41 – 53; Col 20 lines 66 – Col 21 line 13; Col 22 lines 1 -2 ;Col 23 lines 9 -16
 (2) translates the ship-from address, the ship-to address, and the parcel information into a B2B formatted customer query; Figs. 31 - 32
(3) submits the B2B formatted customer query to the aggregator Figs. 33a-33b; Col 26 lines 41 – Col 28 line 45. 
(4) receives from the aggregator See Col. 29 lines 55 – Col 37 which teaches the graphic array display of received rate information on shipping services from different shipping companies. See also figs. 36 a-36e
 iii) where the customer-facing computer system further: 
(1) presents the aggregated received rate information to the user interface; Col. 26 lines 44 – 51; Col 29 lines 19 – 53; See Col. 29 lines 55 – Col 37 which teaches the graphic array display of received rate information on shipping services from different shipping companies. See also figs. 36 a-36e
 (2) receives from the user interface a selection of a selected rate and a selected shipper; and Col. 17 lines 45-48; Col. 10 lines 1- 3
(3) submits the selected rate and the selected shipper to the aggregator Once the Shipper selects a particular Graphic Array Carrier cell element, (e.g., 408 as depicted in FIG. 46; e.g., 1065 as depicted in FIG. 36a) the System then processes the shipping transaction. In an exemplary simplified Internet embodiment of the invention, the System processes the Shipper's [merchant/ecommerce seller] shipping transaction using Shipper information from the Shipper Database 1195 (e.g., as depicted in FIG. 39a) and information for the Selected Carrier from the Carrier Database 1404a through 1404n (e.g., as depicted in FIG. 39a). In an exemplary eCommerce embodiment of the invention, the System processes the shipping transaction using information supplied by both the Seller/Shipper and the Buyer/Recipient and information for the Selected Carrier. Col. 45 lines 39 - 51
an aggregator [Bennett teaches an aggregator system, (See Bennett Column 36 lines 29 – 34)] (see, Bennett Column 9 – 10)], and 
ii) converts the received B2B formatted queries into the aggregation queries – Figs. 33, 34, 35, 36 b -36e
Bennett teaches querying multiple shipper (carrier) databases (fig. 5) and aggregating queries Figs. 36b-36e, but does not teach that an Application Programming Interface is used to query the databases. Wenkel; however, teaches this: system and method for accessing files in a physical data storage of a database may include an application programming interface layer. The API layer may include at least one method for file access requests …may transform a file access request to a database call.  The system may include a storage layer within a database where the database may be adapted to access the physical storage in response to a database call. [0008]
One of ordinary skill in the art would have found it obvious to combine the known teaching of transforming a file access request to a database call using API of Wenkel to the teaching of querying carrier databases of Bennett would have lead to improved and predictable results because the state of the prior art shows the ability to incorporate the technique of Wenkel which uses API to access .xml file types ([0021] and Bennett discloses querying and retrieving .xml file types from carrier servers (Fig. 5). Furthermore, this technique of Wenkel provides a simple and efficient interface for locating, reading, and finding files, a small effort to learn a new interface [0009]; uses minimal effort [0027] , and provides efficient searching and accessing content of a database [0028]. Search results are available faster [0036] and it provides an overall better and more efficient way to read files [0033]. 
Claim 2
Bennett teaches: wherein the customer-facing computer system further obtains a shipping label from the aggregator [iship system] Col 47 lines 15, 23 -34 --  If the User clicks the Generate Label button 455, the System will generate and print a shipping label (69, FIG. 10e) for according to the appropriate Carrier and Service, as limited by the Seller and as finally selected by the Buyer.)
 Bennett does not teach; however, Wenkel teaches technique of using an application programming interface to query databases. [0008]
See rationale to combine of claim 1. 
Claim 3 
Bennett teaches wherein the shipping label, tracking information, and carrier interaction details are transmitted to the customer by the customer facing system Col 50 lines 60 – 67  System prepares and sends an e-mail to the Buyer requesting information to complete the shipment and including a URL hyperlink to the System web site page that is available to intake the Buyer's information, the URL containing a System package tracking number for the specified package 507
Claim 4
Bennett teaches wherein shipping aggregator computer system transmits a shipping label directly to the customer through contact information provided by the customer facing computer system. Col. 38 lines 45 -50 In the Shipping Mode, the Shipper must provide the full address and contact information. The purpose of the Shipping Mode is to print a shipping label or otherwise provide the information necessary to prepare a shipping manifest document
Claim 9 – Claim 9 which is directed to a method, recites limitations parallel in nature to those of claim 1 which is directed to a system. See relevant rejection of claim 1. 
Claim 10 –Claim 10, which is directed to a method, recites limitations parallel in nature to those of claims 2 and 3, which are directed to a system.. See relevant rejections of claims 2 and 3. 
Claim 11 – Claim 11, which is directed to a method, recites limitations parallel in nature to those of claim 4 which is directed to a system.  See relevant rejection of claim 4. 
Claim 12 – Claim 12, which is directed to a method, recites limitations parallel in nature to those of claim 5 which recite a system.  See relevant rejection of claim 5. 
Claim 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett in view of Wenkel, further in view of PCT 2015/057721 (Robinson), further in view of US Pub Number 20150066678 (Ogivile). 
Claim 6 
Bennett in view of Winkel teaches limitations of claim 1. 
Robinson teaches: a central locker computer system that: 
i) receives from the customer-facing computer system the location information and parcel information, Page 17 line 16 indicates that delivery address of the parcel is received by the carrier. Page 15 lines 13 – 17 parcel recipient allowed to provide locker bank locations for any parcel.
ii) searches data for a locker location near the location information See Page 17 lines 12 – 20 and
 a locker at the locker location that is sufficient to handle a parcel identified by the parcel information, Page 17, lines 25 – 30
 and iii) returns to the customer-facing computer system the locker location; 
Pages 21 -22 system configured to notify recipient that parcel delivered to delivery location and may provide a particular locker number.  
	It would have been obvious to one of ordinary skill in the art to combine the teaching of Robinson with the system and method taught by Bennett in view of Winkel as it enables an See Robinson page 1, lines 1 – 10. 
It does not teach however Ogivile teaches: wherein the customer-facing programming determines the ship-from address based on the [0174] The distribution module 1136 can select the goods provider 216 based on the destination location.
It would have been obvious to combine the teaching of the combination of a shipping aggregation API platform and locker system of Bennett and Wenkel in view of Robinson with the teaching of determining the ship-from address based on destination (locker) destination of Ogilive because the technique of Ogilive allows the system to meet the demands of consumers without unnecessary delay, reduce costs, improve efficiencies and performance and meet competitive pressures. Ogilive [0004] –[0005].
Claim 13 – Claim 13, which is directed to a method, recites limitations parallel in nature to those of claim 6, which is directed to a system. Therefore, see relevant rejection of claim 6. 
Claim 7 -8 and 14 - 15  are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Bennett, Wenkel, Robinson, Ogilive, further in view of US 2017 0061524 (Williams). 
Claim 7  
Bennett, Wenkel, Robinson, Ogilive, teaches claim 6. Robinson further teaches: wherein the central locker computer system determines a drop-off PIN and a pick-up PIN and communicates the PINs to the customer-facing computer system; shipper. Page 40 lines 1 -3 page 41 lines 1 – 5. 
See rationale to combine Robinson with the combination taught by Bennett and Winkel of claim 6. 
Bennett, Wenkel, Robinson, Ogilive, and Willams teaches claim 7. Robinson does not teach but Williams teaches further wherein the drop-off PIN is included by the customer-facing computer system with the submitted selected rate and selected. [0024] order detail includes special instructions includes code to access secure area.  It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of  customer including a pin when selecting order details of Williams to the locker system of Robinson because as demands for mobile ordering options increases, the system of Williams offers inexpensive, simple, faster, and more efficient order solutions for customers. [0001].
Claim 8 – Williams teaches: wherein the drop-off PIN is included in a special instructions section of the submitted selected rate and selected shipper. [0024] order detail includes special instructions includes code to access secure area.
See rationale to combine Williams with the combination taught by Bennett, Wenkel, Robinson and Ogilive of claim 7. 
Claim 14 – Claim 14 which is directed to a method recites limitations parallel in nature to those of claim 7 which is directed to a system. See, relevant rejection claim 7.
Claim 15 – Claim 15, which is directed to a method recites limitations parallel in nature to those of claim 8 which is directed to a system.  See relevant rejection of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389. The examiner can normally be reached Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
/EMMETT K. WALSH/            Primary Examiner, Art Unit 3628